198 S.W.3d 199 (2006)
Phillip D. LUCY, Appellant,
v.
DIRECTOR OF REVENUE, STATE of Missouri, Respondent.
No. ED 86881.
Missouri Court of Appeals, Eastern District, Division Five.
August 15, 2006.
John F. Newsham, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joseph D. Diekemper, St. Louis, MO, for Respondent.
*200 ROY L. RICHTER, Judge.
Phillip D. Lucy ("Appellant") appeals the Judgment of the Circuit Court of St. Louis County denying his Petition for Trial De Novo filed under sections 302.505 and 302.535 RSMo 2000. We reverse.
Appellant was served with a notice of suspension on August 14, 2004. Appellant requested an administrative hearing, which was held on September 27, 2004. The administrative hearing officer sustained the Director of Revenue's ("Director") decision to suspend Appellant's driving privileges. Appellant filed a Petition for Trial De Novo on October 27, 2004. On March 1, 2005, the Trial De Novo was held before a Traffic Commissioner. The Order assigning the case to the Traffic Commissioner indicates that the case was assigned "for hearing and determination on the record under practices and procedures applicable before Circuit Judges; record to be made by electronic recording device." There was no record made of this hearing. The Judgment indicates that evidence was adduced. The Commissioner found in favor of the Director. Appellant's Motion for Re-Hearing was denied, and the Presiding Judge adopted and confirmed the findings of the Commissioner in an Order dated July 22, 2005.
As stated in Panhorst v. Director of Revenue, "we must reverse and remand to the trial court because the trial court failed to preserve a record of the proceeding." 894 S.W.2d 168, 169 (Mo. banc 1995).
The judgment is reversed, and the cause is remanded for a hearing on the record.
GLENN A. NORTON, C.J., and CLIFFORD H. AHRENS, J., Concurs.